EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s counsel, Michael Roebuck, on 28 September 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A system comprising: 
a vehicle comprising: 
a global positioning system; 
a plurality of wheels each having a wheel pressure chamber; 
a plurality of tires each having a tire pressure chamber, wherein the tire is mounted on the wheel; 
a tire pressure sensor inside of the tire pressure chamber for measuring a tire air pressure inside of the tire pressure chamber; 
a wheel outlet valve between the wheel pressure chamber and the tire pressure chamber; 
a processor that reads a measure of the tire air pressure from the tire pressure sensor and controls the wheel outlet valve to allow air from the wheel pressure chamber to flow into the tire and  
a computer readable medium containing a computer program comprising instructions executed by the processor[[.]],


wherein as the vehicle travels on a race track, the processor adjusts the tire pressure based on a current position value for a current position of the vehicle on the race track, wherein the processor executes the computer program and monitors tire air pressure, temperature, inclination and speed of the vehicle to establish reference values for tire air pressureand dynamically controls the tire air pressure further comprising instructions for determining a curve in the race track and instructions to dynamically lower the tire air pressure on the to slow the vehicle in the curve, based on a historical data base formed by monitoring the tire air pressure, speed of rotation and track inclination, wherein the tire air pressure of at least one tire on a side of the vehicle nearest the outside of the track is lowered to provide braking 

Claim 2. (Currently Amended) The system of claim 1, further comprising: a tire outlet valve, wherein the processor reads a measure of the tire air pressure from the tire pressure sensor and controls the wheel outlet valve to allow air from the tire pressure chamber to flow out of the tire air pressure in the tire pressure chamber when the tire air pressure is greater than a reference tire air pressure.

Claim 3. (Currently Amended) The system of claim 1, further comprising: [[a]] the vehicle having four wheels on which are mounted four tires and an inclinometer mounted on the vehiclethe processor adjusts the tire air pressure based on an inclination value for a current position of the vehicle on the race track.

Claim 4. (Currently Amended) The system of claim 1, further comprising the processor adjusts the tire air pressure based on a race track temperature value for a current position of the vehicle on the race track.

Claim 5. (Currently Amended) The system of claim 1, further comprising the processor adjusts the tire air pressure in the plurality of tires based on a fuel tank weight value from the fuel tank weight sensor for a current position of the vehicle on the race track, wherein the system is provided on each of 

6. (Cancelled)

claim 1, wherein the processor monitors tire air pressure, temperature, inclination and speed for [[a]] the vehicle to establish reference values for tire air pressure, wherein the processor dynamically controls the tire air pressure in the plurality of tires during a race.

Claim 8. (Currently Amended) A method comprising: 
reading on a air pressure value from a tire air pressure sensor inside of a tire pressure chamber, wherein a wheel having a wheel pressure chamber has mounted thereon a tire containing the tire pressure chamber
controlling on the pressure chamber to flow into the tire pressure chamber when the tire air pressure is below a reference tire air pressure; 
reading on the air pressure sensor; 
controlling on the tire air pressure in the tire pressure chamber when the tire air pressure is less than the reference tire air pressure; 
dynamically controlling the tire air pressure in a vehicle having four wheels 
determining a 
dynamically lowering the tire air pressure on the vehicle in a curve and act as a braking mechanism, based on a historical data base monitoring of the air pressure, speed of wheel rotation and track air pressure inside of a side of the vehicle nearest the outside of the track is lowered to provide braking 

Claim 9. (Currently Amended) The method of claim 8, further comprising: controlling on the air pressure sensor and controls the wheel outlet valve to allow air from the tire pressure chamber to flow out of the tire pressure chamber to decrease the tire air pressure in the tire pressure chamber when the tire air pressure is greater than a reference tire air pressure.

Claim 10. (Currently Amended) The method of claim 8, further comprising: 
measuring by the wheel processor an inclinometer value for a current position of the vehicle on [[a]] the race track; and 
adjusting by the wheel processor the tire air pressure based on an inclination value for a current position of the vehicle on the race track.

Claim 11. (Currently Amended) The method of claim 8, further comprising: 
receiving, from a track temperature sensor mounted on the vehicle, a race track temperature value the race track; and
by the air pressure based on the race track temperature value for [[a]] the current position of the vehicle on the race track



Claim 12. (Currently Amended) The method of claim 8, 
measuring by the 
adjusting by the air pressure based on a fuel tank weight value from the fuel tank weight sensor for a current position of the vehicle on the race track.

Claim 13. (Currently Amended) The method of claim 8, 
measuring by the the race track; and 
adjusting by the air pressure value based on the fuel tank weight value for [[a]] the current position of the vehicle.

Claim 14. (Currently Amended) The method of claim 8 , further comprising: 
by the the race track; 
measuring by the the race_track on which the vehicle travels; 
measuring by the 
adjusting by the air pressure based on the inclinometer value for [[a]] the current position of the vehicle on the race track dynamically 

Claim 15. (Currently Amended) A system comprising: 
a wheel controller comprising a processor in data communication with a computer readable medium for inputting and outputting data between the processor and the computer readable medium; 
a computer program comprising instructions that are executed by the processor, the computer program comprising: 
instructions to read a measure of tire air pressure from a tire pressure sensor;
instructions to control a wheel outlet valve between a wheel pressure chamber and a tire pressure chamber to allow air in the wheel pressure chamber to flow into the tire pressure chamber to increase the tire air pressure in the tire pressure chamber when the tire air pressure is below a reference tire air pressure; and


instructions to determine a a race track and instructions to dynamically lower the tire air pressure on the a race car in [[a]] the curve and act as a braking mechanism, based on a historical data base formed by monitoring air pressure, speed of wheel rotation and track inclination, wherein the tire air pressure inside of a side of the race car nearest the outside of the track is lowered to provide braking 

Claim 16. (Currently Amended) The system of claim 15, the computer program further comprising: 
instructions to control a tire pressure outlet valve, wherein the processor reads a measure of the tire air pressure from the tire pressure sensor and controls the wheel outlet valve to allow air from the tire pressure chamber to flow out of the tire pressure chamber to decrease the tire air pressure in the tire pressure chamber when the tire air pressure is greater than a reference tire air pressure.

Claim 17. (Currently Amended) The system of claim 15, the computer program further 
instructions to measure an inclinometer value for a current position of the race car on [[a]] the race trackthe wheel controller air pressure based on the inclinometer value for [[a]] the current position of the 

Claim 18. (Currently Amended) The system of claim 15, the computer program further 
instructions to measure a race track temperature value race car on [[a]] the race track from a track temperature sensor mounted on the race car; 
instructions to adjust automatically from the wheel controller the tire air pressure based on the race track temperature value for a current position of the race car on the race track 


Claim 19. (Currently Amended) The system of claim 15, the computer program further 
instructions to measure a fuel tank weight sensor mounted on the race car; and 
instructions to adjust the tire air pressure based on a fuel tank weight value from the fuel tank weight sensor for a current position of the race car on the race track.

Claim 20. (Currently Amended) The system of claim 15, the computer program further 
race car on [[a]] the race track; and 
instructions to adjust the tire air pressure value based on the fuel tank weight value for [[a]] the current position of the race car.

Claim 21. (Currently Amended) The system of claim 15, the computer program further 
instructions to measure an inclinometer value for a current position of the race car on [[a]] the race track; 
instructions to measure a race_track temperature value for [[a]] the race_track on which the race car travels; 
instructions to measure a fuel tank weight value for the race car; and 
instructions to adjust the tire air pressure dynamically during a race, based on the race track temperature, inclinometer value for the current position of the race car, and the fuel tank weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J WALLACE/Primary Examiner, Art Unit 3665